DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. barrel sputtering deposition”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aixala et al. (US 2018/0339335) and in view of Kaneko et al. (US 2010/0170595).
Considering claim 1, Aixala teaches metal particles for use in 3D printing for automotive, medical, aerospace, and electronic applications (Paragraphs 2, 8, and 10).  An embodiment is taught of particles (1) with a core (2) made of copper or a copper alloy covered with an external layer (3) with the core having a diameter of 4-120 microns (Paragraphs 70-72; Figure 2 – reproduced below) as well as a metallic layer (4) having a thickness of 5-250 nm (Paragraphs 75-77) optionally of Zr, Ni, etc. (Paragraph 78).

    PNG
    media_image1.png
    199
    269
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed metal powder this would have been obvious to one of ordinary skill in the art in view of the teachings of Aixala as this is considered a conventionally known powder of copper or copper alloy cores and a zirconium coating with overlapping diameter (i.e. D50 grain size) and coating thickness as that which is claimed and one would have had a reasonable expectation of success.  Further, the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 3, Aixala teaches where the Cu alloy may be a CuCrZr alloy (Paragraph 68), but does not teach the oxygen content of the powder.
In a related field of endeavor, Kaneko teaches a copper alloy material (abstract) used in electronic applications, etc. (Paragraph 2).  The copper alloy contains element X between 0.1-4% by mass of one or more of Cr, Ni, Fe, and Co as well as element Y between 0.01-3% of one or more of Zr, Ti, Si, and Hf (Paragraph 11).  Example 1-20 is disclosed as containing 0.35% Cr and 0.10% Zr (Table 1-1).  The alloy is taught to have superior electrical conductivity and strength (Paragraph 52).
As both Aixala and Kaneko teach CuCrZr alloys used in electronic applications they are considered analogous.  It would have been obvious to one of ordinary skill in 
Considering claim 4, Aixala teaches where the powder is melted in a layer-by-layer fashion to form an object (Paragraph 4) and where the Cu metal may be a CuCrZr alloy (Paragraph 68).  Kaneko teaches where the conductivity of the Cu alloy powder containing Cr and Zr is not less than 50% IACS (Paragraph 11).  See MPEP 2144.05.
Considering claim 5, Aixala teaches where the density of the deposited layers may be controlled by the mass percentage of copper and a fully dense material is disclosed (Paragraph 128; Figure 6).
Considering claims 7-8, Kaneko teaches where the copper alloy contains element X between 0.1-4% by mass of one or more of Cr, Ni, Fe, and Co as well as element Y between 0.01-3% of one or more of Zr, Ti, Si, and Hf (Paragraph 11).  Example 1-20 is disclosed as containing 0.35% Cr and 0.10% Zr (Table 1-1) which corresponds to about 0.425 at.% Cr, 0.069 at.% Zr, and balance Cr overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 9-10, the recitations of “formed by…” are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the metal powder.  See MPEP 2113.  Aixala teaches where the coating on 

Allowable Subject Matter
The instant claims could be placed in condition for allowance if claim 1 were amended to remove Zr as a coating material and if claim 10 were amended as suggested above to remove new matter.

Response to Arguments
Applicant’s arguments, see remarks, filed 10 May 2021, with respect to the rejection(s) of claim(s) 1 and 3-5 under 35 USC 103 in view of Rangaswamy and Zimmerman in view of Rangaswamy have been fully considered and are persuasive.  Applicant persuasively argues that the thickness of the coating taught by Rangaswamy does not adequately render obvious the claimed coating.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aixala and Kaneko as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784